Citation Nr: 1443320	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for right knee patellofemoral femoral syndrome since August 20, 2007?

2.  What evaluation is warranted for left knee patellofemoral syndrome since August 20, 2007?

3.  Entitlement to service connection for left shoulder rotator cuff tear status post surgical repair.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to April 2000.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to service connection for patellofemoral syndrome of the knees and assigned a single noncompensable evaluation for both disorders effective August 20, 2007.  The Veteran timely appealed the initial ratings assigned.  Thereafter, the claims file was transferred to the RO in Atlanta, Georgia.

In a May 2010 rating decision, the Atlanta RO assigned separate 10 percent evaluations for patellofemoral syndrome of the knees, also effective August 20, 2007, but the Veteran continues to seek higher ratings.  He requested a Travel Board hearing but later withdrew this request.

In December 2012, the Board denied entitlement to higher initial ratings for patellofemoral syndrome of each knee, as well as entitlement to service connection for a lumbar spine disorder.  The Board remanded a claim of entitlement to service connection for bilateral pes planus.  In November 2013, the United States Court of Appeals for Veterans Claims (the Court) granted a joint motion by counsel for VA and the Veteran to vacate the Board's decision as to the knee claims.  The decision as to the lumbar spine disorder was left undisturbed.

In March 2014, the Board denied entitlement to service connection for bilateral pes planus and remanded the knee claims to the agency of original jurisdiction (AOJ).  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a March 2014 document entitled "notice of disagreement," the Veteran indicated that he was entitled to service connection for pes planus.  As the Board's March 2014 denial of entitlement to service connection for this disability became final on the date stamped on the face of the decision, 38 C.F.R. § 20.1100(a) (2013), the Veteran's March 2014 statement is considered an application to reopen the previously denied claim.  As the AOJ has not adjudicated this application to reopen, it is referred to the AOJ for appropriate action. 

This case has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless files.

The issue of entitlement to service connection for service connection for left shoulder rotator cuff tear status post surgical repair is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since August 20, 2007, the Veteran's right knee patellofemoral syndrome has not been productive of a compensable limitation of knee motion or instability, to include after considering flare-ups.

2. Since August 20, 2007, the Veteran's left knee patellofemoral syndrome has not been productive of a compensable limitation of knee motion or instability, to include after considering flare-ups.


CONCLUSIONS OF LAW

1. Since August 20, 2007, the criteria for a rating higher than 10 percent for right knee patellofemoral syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2013).

2.  Since August 20, 2007, the criteria for a rating higher than 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) were satisfied.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In its March 2014 remand, the Board instructed that the Veteran be afforded a new VA examination.  For the reasons indicated below, the examination was adequate and the AOJ therefore complied with the Board's remand instructions.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, the evidence warrants a uniform 10 percent rating for each knee throughout the rating period.

The Veteran's patellofemoral syndrome of his knees has been evaluated analogously under 38 C.F.R. § 4.71a, Diagnostic Code 5019, applicable to bursitis.  Diagnostic Code 5019 requires that bursitis be rated on the basis of limitation of motion as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved, which in this case is the knee.  Diagnostic Codes 5256 to 5263 pertain to evaluation of disabilities of the knee and leg.

Under Diagnostic Code 5260, limitation of flexion of a leg warrants a compensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, and a 20 percent rating when it is limited to 15 degrees.  Id.  

Normal range of motion of the knee is from 0 degrees of extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  This principle is particularly important in the present case, for the following reasons.

In its December 2012 decision, the Board found that the criteria for an initial rating higher than 10 percent was not met for either knee under any potentially applicable diagnostic code.  The only aspect of the Board's decision challenged by the parties to the joint motion concerned the adequacy of the March 2010 VA examination as it pertained to flare-ups.  In particular, the parties to the October 2013 joint motion noted that the Veteran reported experiencing severe, weekly flare-ups lasting two to three days, precipitated by prolonged standing and walking, during which time he could not work, do yard work, normal chores, or drive.  According to the parties to the joint motion, although the examiner concluded that during flare-ups, the Veteran's personal hygiene was affected and he was prevented from doing chores, the examiner failed to provide the degree of additional range of motion loss due to pain during flare-ups and did not state that it was not feasible to portray the functional loss during flare-ups in terms of the degree of additional range of motion loss.  The parties therefore agreed that a remand was necessary for the Board to obtain a comprehensive examination of Appellant's right and left knees that included a description in terms of the degrees of range of motion lost due to pain during flare-ups.  

Consistent with these instructions, the Board instructed in its remand that, in addition to providing all relevant information in response to the current worksheet or questionnaire, the examiner provide the degree of any additional loss of motion due to pain during flare-ups or indicate why it is not feasible to portray functional loss during flare-ups in terms of the additional range of motion loss.

Such an examination was performed in April 2014.  On that examination, the Veteran did not report that flare-ups impacted the function of the knee or lower leg.  The Veteran was able to perform repetitive use testing and there was no additional limitation in range of motion of the knees and lower legs following repetitive use.  There was functional loss and/or impairment of both knees and legs after repetitive use, in particular less movement than normal and pain on movement.  There was also tenderness or pain to palpation for joint line or soft tissues of the knees.  As to whether the examiner could indicate the degree of range of motion lost during flare-ups, the examiner wrote: "as the veteran is not having a flare up today, it would only be speculative to report whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the left or right knee is used repeatedly over a period of time."

The Board finds that the April 2014 VA examination complied with its remand instructions as well as those in the October 2013 joint motion.  The examiner first ascertained that the Veteran did not report flare-ups.  He also conducted repetitive motion testing and determined that there was no addition limitation of motion following repetitive use.  Finally, he stated why it was not feasible to portray functional loss during flare-ups in terms of additional range of motion loss, specifically, that it would be speculative to do so given that the Veteran was not having a flare-up during the examination.  As the examiner specifically answered all of the questions in the Board's remand, which was based on the instructions with the joint motion, the examination was adequate, it complied with the Board's remand instructions, and satisfied the instructions in the joint motion.  The Board notes that there was also no basis for the April 2014 VA examiner to portray functional loss during flare-ups given that the Veteran did not report flare-ups at that time.

In addition, there is no basis for any higher or separate rating based on any other potentially applicable diagnostic code.  In this regard, the Board notes that, under Diagnostic Code 5257, where there is other impairment of the knee manifested by slight recurrent subluxation or lateral instability, a 10 percent rating is warranted.  A 20 percent evaluation will be assigned for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  VA's General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disorder includes both arthritis and instability, provided, of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

At the August 2008 VA examination, the appellant reported constant knee pain, stiffness, weakness, and swelling.  His treatment reportedly included medication, physical therapy, and use of knee braces with some relief and without side effects. He denied experiencing flare-ups, instability, giving way, recurrent subluxation and dislocation.  Functionally, he could walk one to two miles and stand for thirty to sixty minutes before needing to rest secondary to his bilateral knee disorders.

Examination revealed tenderness without evidence of spasm, weakness, fatigue, edema, heat, redness, instability, abnormal movement, or guarding of movement. The Veteran had a normal gait and weight bearing was normal while standing. Range of motion of each knee was from 0 degrees of unlimited extension to 140 degrees of unlimited flexion with end of range pain bilaterally.  On repetitive motion testing of the knees, there was no additional limitation due to fatigue, weakness, or incoordination.  There was no evidence of ligamentous instability of either knee and McMurray testing was normal bilaterally.  X-ray examination of both knees was negative for any finding of acute or chronic bony abnormalities of either knee. The diagnosis was bilateral patellofemoral syndrome.  During the August 2008 examination, the Veteran denied any occupational limitations as a training instructor and coordinator at the Federal Law Enforcement Training Center secondary to his knee disorders.  He reported that his activities of daily living were limited due to his knee disabilities in that it is more difficult for him to stand, walk and perform outdoor activities, chores, and prolonged sitting.

At a March 2010 VA joints examination the appellant complained of knee instability, pain, stiffness, weakness, decreased joint motion speed, popping, swelling, tenderness, and severe weekly flare-ups of joint disease.  Flare-ups reportedly lasted from two to three days and were precipitated by prolonged standing and walking. The appellant reported that his symptoms were alleviated when he used a heating pad, ice, ointment, and rest.  The Veteran stated that because of flare ups of knee pain that he could not work, do yard work and normal chores, and he may not be able to drive.  The appellant stated that he was able to stand for more than one hour but less than three hours, and could walk more than a quarter of a mile but less than one mile. Treatment included over-the-counter Tylenol four to five times a week, flexal cream, heat, ice, and elevation with poor response.  He reported occasionally using knee braces and a cane.  

Objective physical examination revealed that the Veteran had a normal gait. There was no evidence of abnormal weight bearing.  There was sub patellar tenderness bilaterally and guarding of movement of the left knee.  Knee extension was to 0 degrees bilaterally.  Right knee flexion was to 125 degrees, and left knee flexion was to 130 degrees with end of range pain and pain following repetitive motion.  There was no additional limitation of motion in either knee after three repetitions through the range of motion due to pain, fatigue, weakness, or incoordination.  Range of motion findings remained the same on active and passive range of motion.  The examiner opined that the Veteran's bilateral patellofemoral syndrome had significant effects on his occupational activities as a coordinator at the Federal Law Enforcement Training Center because it affected his bending and squatting.  His bilateral knee disorders prevented him from playing sports.  The disorders had a moderate effect on his ability to do chores, shop, exercise, and engage in recreation.  Mild effects were noted with traveling.  During flare-ups, his personal hygiene was affected and he was unable to do chores.

At an April 2014 VA examination, right knee flexion was to 130 degrees with objective evidence of painful motion at 110 degrees.  Left knee flexion was to 130 degrees with objective evidence of painful motion at 120 degrees.  Extension was to zero degrees in each knee without objective evidence of painful motion.  As indicated above, range of motion was the same after repetitive motion testing.  Muscle strength and joint stability testing was normal, with no evidence or history of recurrent patellar subluxation or dislocation, no meniscal conditions or surgical procedures for a meniscal condition, no arthroscopic surgery, and no use of assistive devices.

The above evidence reflects that findings throughout the appeal period have not warranted a rating higher than 10 percent for patellofemoral syndrome of either knee.  There has been no ankylosis, recurrent subluxation or instability, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, genu recurvatum, or compensable limitation of flexion or extension, and the parties to the joint motion did not indicate otherwise.  The only remaining question is whether there was additional limitation of motion during flare-ups that would warrant a higher rating under Diagnostic Codes 5260 or 5261.  The Veteran denied flare-ups at his August 2008 and April 2014 VA examinations.  As to the flare-ups noted on the March 2010 VA examination, the parties to the joint motion instructed that a new VA examination be conducted and such an examination was conducted and complied with the instructions of including degrees of range of motion lost during flare-ups.  The Veteran did not indicate that he experienced flare-ups and the examiner explained why it was not feasible to portray the functional loss during flare-ups in terms of the degree of additional range of motion loss.  There is thus no evidence that flare-ups resulted in additional loss of motion such that limitation of flexion was limited to 45 degrees or extension limited to 10 degrees at any time during the appeal period, warranting a compensable rating under Diagnostic Code 5260 or 5261.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran's knee symptoms are contemplated by the criteria specifically applicable to disabilities of the knees that contemplate many different symptoms, and including symptoms such as pain, weakness, premature or excess fatigability, and incoordination  that are contemplated by 38 C.F.R. §§ 4.40 and 4.45.  Moreover, the parties to the joint motion did not find any flaws in the Board's extraschedular analysis in its December 2012 remand, in which it found that the criteria contemplated the symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence shows that the Veteran's symptoms have not more nearly approximated the criteria for a rating higher than 10 percent at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims of entitlement to higher initial ratings for patellofemoral syndrome of the knees must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome from August 20, 2007, is denied.

Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome from August 20, 2007, is denied.



REMAND

In an August 2013 rating decision, the RO denied entitlement to service connection for left shoulder rotator cuff tear status post surgical repair.  In March 2014, the Veteran filed a notice of disagreement with this decision.  It does not appear that a statement of the case has been issued as to this claim.  A remand for the AOJ to issue a statement of the case is therefore warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to service connection for left shoulder rotator cuff tear status post surgical repair, is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to service connection for left shoulder rotator cuff tear status post surgical repair.  The Veteran must be advised of his appellate rights.  If an appeal is perfected in this matter, this claim should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


